IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 18, 2008
                                     No. 06-31248
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

WELDON P WILLIAMS

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:04-CV-3172


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Petitioner-Appellant Weldon P. Williams, Louisiana prisoner # 383826,
appeals the district court’s dismissal of his 28 U.S.C. § 2254 application,
challenging his conviction and sentence for first degree murder. At issue is
whether Williams was denied effective assistance of counsel by his trial lawyer’s
failure to pursue a ruling on a motion to suppress the identification, and failure
to object to the admissibility of the photographic lineup in which Williams was
identified. Williams contends that the photographic array was suggestive


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-31248

because the names of the individuals in the photographs were included. He
asserts that Detective Marchese committed perjury by testifying that the names
were concealed from the identifying witness with cellophane and plastic.
      Under the provisions of the Antiterrorism and Effective Death Penalty Act
(AEDPA), habeas relief may not be granted as to any issue that was adjudicated
on the merits by the state court unless the state court’s conclusions were
“contrary to” or involved an “unreasonable application” of clearly established
federal law as determined by the Supreme Court or were based on an
unreasonable determinations of the facts. 28 U.S.C. § 2254(d)(1), (2).
      Williams’s argument that Detective Marchese perjured himself by stating
that the names were concealed is not supported by the record and is nothing
more than a bare-bones conclusional allegation. Williams fails to show that the
photographic lineup was unnecessarily suggestive and subject to suppression.
See Peters v. Whitley, 942 F.2d 937, 939 (5th Cir. 1991). Neither was trial
counsel ineffective for failing to pursue an unsuccessful motion. See Koch v.
Puckett, 907 F.2d 524, 527 (5th Cir. 1990); Strickland v. Washington, 466 U.S.
668, 689-94 (1984). The state court’s determinations that (1) there was no basis
for suppression and (2) trial counsel did not render ineffective assistance, is not
unreasonable. See § 2254(d)(2).
      The judgment of the district court is, in all respects,
AFFIRMED.




                                        2